Citation Nr: 1015333	
Decision Date: 04/27/10    Archive Date: 05/06/10

DOCKET NO.  07-10 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss.

2.  Entitlement to service connection for a cervical spine 
disorder.

3.  Entitlement to service connection for a left shoulder 
disorder.

4.  Entitlement to service connection for bilateral carpal 
tunnel syndrome.

5.  Entitlement to service connection for a low back 
disorder.

6.  Entitlement to an initial compensable evaluation for 
pseudofolliculitis barbae.

7.  Entitlement to an initial compensable evaluation for left 
distal forearm scar.

8.  Entitlement to an initial compensable evaluation for 
right ear hearing loss.





REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Attorney 
at Law
	

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Pflugner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1984 to August 
1987 and from April 1989 to January 2006.  The Veteran also 
had an unconfirmed period of service in the Reserves from 
approximately August 1987 to April 1989.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.

In a decision dated on May 29, 2009, the Board denied the 
issues of entitlement to service connection for a cervical 
spine disorder, a low back disorder, left ear hearing loss, 
left shoulder disorder, bilateral carpal tunnel syndrome, and 
entitlement to initial compensable evaluations for 
pseudofolliculitis barbae, left distal forearm scar, and 
right ear hearing loss.  The Veteran appealed this decision 
to the United States Court of Appeals for Veterans Claims 
(Court), and based on a Joint Motion for Remand (Joint 
Motion), on December 9, 2009, the Court ordered that this 
case be remanded to VA for appropriate action.



ORDER TO VACATE

VA regulations provide that an appellate decision may be 
vacated by the Board at any time upon the request of the 
appellant or his representative, or on the Board's own motion 
when there has been a denial of due process.  38 C.F.R. § 
20.904(a) (2009).  Here, based on the Joint Motion, the Court 
remanded the Board's May 2009 decision addressing the issues 
of entitlement to service connection for a cervical spine 
disorder, a low back disorder, left ear hearing loss, left 
shoulder disorder, bilateral carpal tunnel syndrome, and 
entitlement to initial compensable evaluations for 
pseudofolliculitis barbae, left distal forearm scar, and 
right ear hearing loss.  Accordingly, to prevent prejudice to 
the Veteran, the May 2009 decision of the Board must be 
vacated, and a new decision on this issue will be entered as 
if the May 2009 decision by the Board had never been issued.


FINDINGS OF FACT

1.  The medical evidence of record does not demonstrate 
current diagnoses of a left ear hearing disability, a 
cervical spine disorder, a left shoulder disorder, or 
bilateral carpal tunnel syndrome.

2.  The medical evidence of record does not demonstrate that 
the Veteran's current low back disorder was incurred or was 
aggravated by his active duty service.

3.  The Veteran's pseudofolliculitis barbae is manifested by 
no ulcerations, exfoliations, crusting, tissue loss, 
induration, inflexibility, hypopigmentation, 
hyperpigmentation, abnormal texture, or limitation of motion.  
The skin lesion coverage of the exposed area is 2 percent and 
the skin lesion coverage of the exposed area relative to the 
body is 1 percent.

4.  The Veteran's left distal forearm scar is manifested by a 
level scar measuring approximately 3 centimeters by .5 
centimeters with no tenderness, disfigurement, ulceration, 
adherence, instability, tissue loss, inflammation, edema, 
Keloid formation, hypopigmentation, hyperpigmentation, or 
abnormal texture.


5.  The Veteran's right ear hearing loss is manifested by 
Level I hearing acuity.


CONCLUSIONS OF LAW

1.  Left ear hearing loss was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 1131, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2009).

2.  A cervical spine disorder; a low back disorder; a left 
shoulder disorder; and bilateral carpel tunnel syndrome were 
not incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2009).  

3.  The criteria for an initial compensable rating for 
pseudofolliculitis barbae have not been met.  38 U.S.C.A. §§ 
1155, 5107(b) (West 2002); 38 C.F.R. § 4.118, Diagnostic 
Codes 7813-7806 (2009).

4.  The criteria for an initial compensable rating for left 
distal forearm scar have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7802 
(2009).

5.  The criteria for an initial compensable evaluation for 
hearing loss, right ear, have not been met.  38 U.S.C.A. §§ 
1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86, 
Diagnostic Code 6100 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist veterans in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Proper notice from VA must inform the veteran of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the veteran is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim, including: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  
Further, this notice must include information that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

The Veteran's claims of entitlement to compensable 
evaluations for pseudofolliculitis barbae, left distal 
forearm scar, and right ear hearing loss, arise from his 
disagreement with the initial evaluations assigned following 
the grant of service connection.  Once service connection is 
granted, the claim is substantiated, additional notice is not 
required, and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA.

As for the Veteran's service connection claims, prior to the 
initial adjudication of the instant case, the RO's letters 
dated in January 2006 and May 2006 advised the Veteran of the 
foregoing elements of the notice requirements.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Further, the purpose behind the notice requirement has been 
satisfied because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims, including the opportunity to present pertinent 
evidence.  Thus, the Board finds that the content 
requirements of the notice VA is to provide have been met.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

With respect to all of the claims at issue herein, the duty 
to assist the Veteran has also been satisfied in this case.  
The RO obtained the Veteran's service treatment and personnel 
records and his identified private treatment records.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In February 2006, the 
Veteran was sent a letter notifying him that he had been 
scheduled to undergo VA examinations in March 2006 to 
determine the presence of the disorders at issue herein and, 
if any present, the severity and etiology thereof.  The 
Veteran never received the February 2006 notice letter 
because the letter was sent to an incorrect mailing address.  
In April 2006, the Veteran submitted a statement informing VA 
of his current mailing address.  After being rescheduled, the 
Veteran underwent VA examinations in June 2006 that the Board 
finds to be adequate for purposes of determining service 
connection.  See Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007).  Specifically,  the June 2006 VA examination found no 
current diagnoses of left ear hearing loss, a cervical spine 
disorder, a low back disorder, a left shoulder disorder, or 
bilateral carpel tunnel syndrome.  The Veteran's left ear 
puretone thresholds did not meet the criteria for 
establishing left ear hearing loss for compensation purposes, 
and the examiner found that there were no pathologies upon 
which to base diagnoses for the other disorders.  See 
38 C.F.R. § 3.385.  

In July 2006, service connection was granted for 
pseudofolliculitis barbae, left distal forearm scar, and 
right ear hearing loss, and separate noncompensable 
evaluations were assigned to each.  Service connection was 
denied for left ear hearing loss, a cervical spine disorder, 
a low back disorder, a left shoulder disorder, and bilateral 
carpel tunnel syndrome. 

In May 2008, the Veteran submitted treatment reports, dated 
from September 2006 to December 2007, demonstrating ongoing 
complaints of back pain.  A September 2006 treatment report 
included a clinical finding of paraspinal muscle spasm; the 
diagnosis was "LBS."  A treatment report in April 2007 
included a diagnosis of back strain.  The Veteran also stated 
that his service-connected pseudofolliculitis barbae, left 
distal forearm scar, and right ear hearing loss had worsened 
and that he wanted to undergo additional VA examinations.  

Upon receiving these treatment records regarding the 
Veteran's back and the Veteran's request for re-assessment of 
his service-connected disabilities, the Veteran was scheduled 
for additional VA examinations.  Preliminarily, there is a 
presumption of regularity of government process that can only 
be rebutted by clear evidence to the contrary.  Ashley v. 
Derwinski, 2 Vet. App. 62 (1992).  

On November 14, 2008, a notice letter was sent to the 
Veteran's correct mailing address informing him that he had 
been scheduled for a VA audiological examination on December 
2, 2008 at 11:50 AM to assess the severity of his right ear 
hearing loss and the presence of left ear hearing loss.  Also 
on November 14, 2008, a separate notice letter was sent to 
the Veteran's correct mailing address informing him that he 
had been scheduled for a VA general medical examination on 
November 25, 2008 at 2:30 PM, to ascertain the severity of 
his service-connected pseudofolliculitis barbae and left 
distal forearm scar, and to ascertain the relationship, if 
any, between his inservice cervical and low back complaints 
and his then current muscle spasm or diagnoses of low back 
strain or syndrome.  

According to records associated with his claims file, the 
Veteran was a "partial no show," suggesting that the 
Veteran called to reschedule the November 25, 2008 VA 
examination.  As a result, on November 26, 2008, VA sent a 
notice letter to the Veteran's correct mailing address 
informing him that the November 25, 2008 examination had been 
rescheduled for December 2, 2008 at 9:00 AM.  The Veteran did 
not appear for either the 9:00 AM or the 11:50 AM VA 
examination on December 2, 2008.  The Veteran did not call to 
reschedule the examinations nor did he proffer justification 
for failing to appear at that time.  

More than three months later, the Veteran testified at the 
February 2009 Board hearing that he was unable to attend the 
November 25, 2008 examination to ascertain the severity of 
his service-connected pseudofolliculitis barbae and left 
distal forearm scar, and to ascertain any relationship 
between his inservice cervical and low back complaints and 
his then current muscle spasm or diagnoses of low back strain 
or syndrome because he could not obtain leave from his 
employer due to a recent vacation.  He testified that he then 
called VA and requested that the examination be rescheduled.  
Thereafter, the Veteran testified that he did not receive the 
November 26, 2008 notice letter that informed him that the 
November 25, 2008 examination had been rescheduled for 
December 2, 2008 at 9:00 AM.  Nevertheless, the November 26, 
2008 notice letter was correctly addressed and was not 
returned to VA as undeliverable.  The Veteran's testimony 
represents the only evidence of record that he did not 
receive the November 26, 2008 letter.  Thus, the Board finds 
that the Veteran has not presented clear evidence to the 
contrary to rebut the presumption of regularity with respect 
to the November 26, 2008 letter that informed him that he was 
scheduled for the December 2, 2008 examination at 9:00 AM.  
38 C.F.R. § 3.655(a); see Jones v. West, 12 Vet. App. 98 
(1998).  

Moreover, during the February 2009 Board hearing, the Veteran 
did not address why he did not appear for the December 2, 
2008 examination scheduled at 11:50 AM.  He was notified by a 
separate VA letter on November 14, 2008 that he was scheduled 
for the December 2, 2009 VA audiological examination on 
December 2, 2008 at 11:50 AM to assess the severity of his 
right ear hearing loss and the presence of left ear hearing 
loss.  The Veteran did not testify that he did not receive 
this letter.  This notice letter was correctly addressed and 
was not returned to VA as undeliverable.  As such, the Board 
finds that there is no clear evidence to the contrary to 
rebut the presumption of regularity that the Veteran did not 
receive the November 14, 2008 notice letter that he was 
scheduled for the December 2, 2008 examination at 11:50 AM.  
Id.; see Jones v. West, 12 Vet. App. 98 (1998).  The Board 
finds, therefore, that there is no clear evidence to rebut 
the presumption of regularity in this case with regard to the 
notice of the December 2, 2008 examinations.  Consequently, 
the Veteran's assertion that he did not receive notice of the 
December 2, 2008 examinations cannot constitute "good 
cause" for his failure to appear.  38 C.F.R. § 3.655(a) 
(2009).  

The Board further finds the Veteran's assertion that the 
demands of his job prevented him from attending the November 
25, 2008 examination is moot.  The evidence of record 
demonstrated that the Veteran contacted VA and requested that 
the November 25, 2008 examination be rescheduled.  VA obliged 
and the examination was rescheduled for December 2, 2008 at 
9:00 AM.  The Veteran asserted that he did not attend the 
December 2, 2008 examination because he did not receive 
notice of that examination; an assertion that was addressed 
by the Board immediately above.  Consequently, the question 
of whether the demands of the Veteran's occupation 
constituted "good cause" for failing to appear for the 
November 25, 2008 examination is irrelevant because the 
examination was rescheduled for a subsequent date.  Based on 
the foregoing, the Board finds that the Veteran has not 
demonstrated "good cause" for failing to appear for the 
December 2, 2008 examinations.  Id.  As such, the Board will 
evaluate the Veteran's service connection claims based on the 
evidence of record.

Finally, there is no indication in the record that additional 
evidence relevant to the issue being decided herein is 
available and not part of the record.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; 
see Shinseki v. Sanders/Simmons, No. 07-1209 (U.S. Sup. Ct. 
Apr. 21, 2009); 556 U.S. ____ (2009); Fenstermacher v. Phila. 
Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error 
can be predicated on insufficiency of notice since its 
purpose had been served.").

Historically, the Veteran served on active duty from July 
1984 to August 1987 and from April 1989 to January 2006.  The 
Veteran also had an unconfirmed period of service in the 
Reserves from approximately August 1987 to April 1989.  In 
December 2005, the Veteran submitted claims of entitlement to 
service connection for left ear hearing loss, a cervical 
spine disorder, a low back disorder, a left shoulder 
disorder, bilateral carpel tunnel syndrome, 
pseudofolliculitis barbae, left distal forearm scar, and 
right ear hearing loss.  In July 2006, service connection was 
granted for pseudofolliculitis barbae, left distal forearm 
scar, and right ear hearing loss, and separate noncompensable 
evaluation were assigned to each.  Service connection was 
denied for left ear hearing loss, a cervical spine disorder, 
a low back disorder, a left shoulder disorder, and bilateral 
carpel tunnel syndrome.  



I.  Service Connection Claims

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Service connection may also be granted for any 
disease initially diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 U.S.C.A. § 
1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 503, 505 (1992).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of 
inservice occurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between an inservice injury 
or disease and the current disability.  See Hickson, 12 Vet. 
App. at 253; see also Pond, 12 Vet App. at 346.

A.  Service Connection for Left Ear Hearing Loss 

Impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least 3 of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran's November 1983 entrance examination demonstrated 
that he did not have left ear hearing loss; thus, he was 
sound upon entry into his first period of active service.  38 
U.S.C.A. § 1111 (West 2002); 38 C.F.R. §§ 3.304(b), 3.385 
(2009).  In July 1984, an audiogram similarly demonstrated 
that the Veteran did not have left ear hearing loss.  In June 
1987, according to the Veteran's separation examination, the 
diagnosis was bilateral high frequency sensorineural hearing 
loss.  Nevertheless, the audiogram underlying the June 1987 
diagnosis demonstrated that the Veteran's puretone thresholds 
at the 500, 1000, 2000, 3000, and 4000 Hertz levels, with 
respect to his left ear, did not amount to a hearing loss for 
VA compensation purposes.  See 38 C.F.R. § 3.385.  Thus, the 
Board finds that, despite the presence of a diagnosis of 
bilateral high frequency sensorineural hearing loss, the 
Veteran did not have left ear hearing loss for VA 
compensation purposes upon separation from active service in 
June 1987.  Id.  

Subsequent to his service discharge, the Veteran underwent 
audiological testing in June 2006, which demonstrated that 
the Veteran did not have left ear hearing loss for VA 
compensation purposes.  Id.

The Veteran submitted evidence after the claims herein were 
certified to the Board without a contemporaneous waiver of 
his right to have the evidence reviewed by the RO.  See 
38 C.F.R. § 20.1304 (b) (2009).  This evidence consisted of 
audiograms generated during the course of the Veteran's post-
service employment.  These audiograms, which were dated from 
October 2006 to October 2008, failed to demonstrate left ear 
hearing loss for VA compensation purposes.  See 38 C.F.R. 
§ 3.385.  As such, the Board finds that the evidence 
submitted after certification without a waiver is not 
pertinent and, thus, his claim of entitlement to service 
connection for left ear hearing loss not need be remanded for 
RO review.  38 C.F.R. § 20.1304 (b).

Congress has specifically limited entitlement to service-
connected benefits to cases where there is a current 
disability.  "In the absence of proof of a present 
disability, there can be no valid claim."  Brammer, 3 Vet. 
App. at 225.  Absent competent evidence reflecting the 
current presence of the claimed disability, a basis upon 
which to establish service connection for left ear hearing 
loss has not been presented and the appeal must be denied.

To the extent that the Veteran asserts that he has current 
left ear hearing loss, the Board finds that as a layman, his 
statements are not competent evidence on the diagnosis of a 
disorder.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  The evidence of record does not demonstrate that the 
Veteran possesses the ability, knowledge, or experience to 
provide competent diagnostic opinions.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Espiritu, 2 
Vet. App. at 494.  Consequently, lay assertions of a 
diagnosis cannot constitute evidence upon which to grant the 
claim for service connection.  Lathan v. Brown, 7 Vet. App. 
359, 365 (1995).  Moreover, although the Veteran contends 
that he currently has left ear hearing loss, the evidence of 
record does not include a contemporaneous medical diagnosis.  
Jandreau, 492 F.3d at 1377.

In the absence of competent evidence of current left ear 
hearing loss, the preponderance of the evidence is against 
his service connection claim.  As such, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

B.   Service Connection for a Cervical Spine Disorder, a Left 
Shoulder Disorder, and Bilateral Carpal Tunnel Syndrome

A review of the Veteran's service treatment records from both 
periods of service revealed varying degrees of treatment for 
a cervical spine disorder, a left shoulder disorder, and 
bilateral carpal tunnel syndrome.  The Veteran initiated 
service connection claims for these disorders in December 
2005 and underwent an examination in June 2006 to ascertain 
the presence of each of these disorders and, if present, the 
severity thereof.  However, upon examination, the examiner 
found no pathologies to render diagnoses.

To date, the Veteran has not submitted any competent post-
service evidence demonstrating current diagnoses of a 
cervical spine disorder, a left shoulder disorder, or 
bilateral carpal tunnel syndrome.

Congress has specifically limited entitlement to service-
connected benefits to cases where there is a current 
disability.  "In the absence of proof of a present 
disability, there can be no valid claim."  Brammer, 3 Vet. 
App. at 225.  Absent credible evidence reflecting the current 
presence of the claimed disabilities, bases upon which to 
establish service connection for a cervical spine disorder, a 
low back disorder, a left shoulder disorder, or bilateral 
carpel tunnel syndrome have not been presented and, thus, 
service connection is not warranted.  

To the extent that the Veteran asserts that he has a cervical 
spine disorder, current left shoulder disorder, or current 
bilateral carpel tunnel syndrome, the Board finds that as a 
layman, his statements are not competent evidence on the 
diagnosis of a disorder.  Espiritu, 2 Vet. App. at 494.  The 
evidence of record does not demonstrate that the Veteran 
possesses the ability, knowledge, or experience to provide 
competent diagnostic opinions.  Jandreau, 492 F.3d at 1377; 
Espiritu, 2 Vet. App. at 494.  Consequently, lay assertions 
of a diagnosis cannot constitute evidence upon which to grant 
the claim for service connection.  Lathan v. Brown, 7 Vet. 
App. 359, 365 (1995).  Moreover, although the Veteran 
contends that he currently has a cervical spine disorder, a 
left shoulder disorder, or bilateral carpel tunnel syndrome, 
the evidence of record does not include contemporaneous 
medical diagnoses.  Jandreau, 492 F.3d at 1377.

As the preponderance of the evidence is against the claims 
for service connection for a cervical spine disorder, a left 
shoulder disorder, and bilateral carpel tunnel syndrome, the 
benefit-of-the-doubt rule does not apply, and service 
connection for these disorders is not warranted.  38 U.S.C.A. 
§ 5107(b); Gilbert, 1 Vet. App. at 56.

C.  Low Back Disorder

A review of the Veteran's service treatment records from both 
periods of service revealed varying degrees of treatment for 
a low back disorder.  The Veteran initiated this service 
connection claim in December 2005 as part of the Benefits 
Delivery at Discharge Program.  Pursuant to this program, the 
Veteran underwent an examination in June 2006 to ascertain 
the presence of a low back disorder and, if present, the 
severity thereof.  However, upon examination, the examiner 
found no pathology to render a diagnosis.

In May 2008, the Veteran submitted private treatment reports, 
dated from September 2006 to December 2007, which 
demonstrated complaints of back pain.  A physical examination 
in September 2006 revealed paraspinal muscle spasm; the 
diagnosis was "LBS," which presumably stood for "low back 
strain" or "low back syndrome."  An April 2007 treatment 
report included a diagnosis of "back strain."  Neither the 
September 2006 nor the April 2007 treatment reports included 
an etiological opinion.

The evidence of record demonstrates inservice low back 
complaints and post-service diagnoses of a low back strain or 
low back syndrome.  However, there is no competent medical 
opinion relating the Veteran's inservice complaints to his 
post-service diagnoses.  Consequently, the Board finds that 
service connection for a low back disorder is not warranted.  
See Hickson, 12 Vet. App. at 253; see also Pond, 12 Vet App. 
at 346.

To the extent that the Veteran asserts that his current low 
back disorder is related to his active duty service, the 
Board finds that as a layman, his statements are not 
competent evidence on the etiology of a disorder.  Espiritu, 
2 Vet. App. at 494.  The evidence of record does not 
demonstrate that the Veteran possesses the ability, 
knowledge, or experience to provide competent etiological 
opinions.  Jandreau, 492 F.3d at 1377; Espiritu, 2 Vet. App. 
at 494.  Consequently, lay assertions of etiology cannot 
constitute evidence upon which to grant the claim for service 
connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995). 

Thus, in the absence of competent evidence that this 
disorders is related to the Veteran's active duty service, 
the preponderance of the evidence is against the claim of 
entitlement to service connection for a low back disorder.  
As such, the benefit-of-the-doubt rule does not apply, and 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 1 
Vet. App. at 56.

II. Compensable Initial Evaluation Claims

Generally, disability ratings are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4 (2009).  The 
Schedule is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2009).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

The current appeals are based on the assignment of initial 
disability ratings following the initial awards of service 
connection.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  
Accordingly, evidence contemporaneous with the claims and the 
rating decision that granted service connection are most 
probative of the degrees of disabilities existing when the 
initial rating was assigned and should be the evidence "used 
to decide whether an original rating on appeal was 
erroneous."  Id. at 126.  If later evidence indicates that 
the degrees of disabilities increased or decreased following 
the assignment of the initial rating, "staged" ratings may 
be assigned for separate periods of time.  Id.

A.  Pseudofolliculitis Barbae

In the July 2006 rating decision, the RO granted service 
connection for pseudofolliculitis barbae and assigned a 
noncompensable rating thereto, effective from February 1, 
2006.  The Veteran's pseudofolliculitis barbae was evaluated 
pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7806 and 
38 C.F.R. § 4.118, Diagnostic Code 7813, hyphenated as 7813-
7806.  See Tropf v. Nicholson, 20 Vet. App. 317, 321 (2006); 
see also 38 C.F.R. § 4.27 (2009).  Herein, the Veteran is 
seeking a compensable evaluation.

A disorder evaluated pursuant to Diagnostic Code 7813 is 
rated as a disfigurement of the head, face, or neck under 
Diagnostic Code 7800; as a scar under Diagnostic Codes 7801, 
7802, 7803, 7804, and/or 7805; or dermatitis under Diagnostic 
Code 7806, depending on the predominant disability.  
38 C.F.R. § 4.118, Diagnostic Code 7813.  The RO determined 
that the predominant disability in the present case was akin 
to dermatitis and evaluated the Veteran's pseudofolliculitis 
barbae as such.  See 38 C.F.R. § 4.20 (2009).

Under Diagnostic Code 7806, a noncompensable evaluation is 
assigned when dermatitis or eczema is less than 5 percent of 
the entire body or less than 5 percent of exposed areas 
affected, and no more than topical therapy has been required 
during the previous 12-month period.

A 10 percent evaluation is assigned when dermatitis or eczema 
is at least 5 percent, but less than 20 percent, of the 
entire body, or at least 5 percent, but less than 20 percent, 
of exposed areas affected, or intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required for a total duration of less than six weeks during 
the past 12-month period. 

A 30 percent evaluation is assigned for when 20 to 40 percent 
of the entire body or 20 to 40 percent of exposed areas 
affected, or systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of six weeks or more, but not constantly, during the past 12- 
month period. 

A 60 percent evaluation is assigned for when more than 40 
percent of the entire body or more than 40 percent of exposed 
areas affected, or constant or near- constant systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required during the past 12-month period.

Diagnostic Code 7806 also provides the alternative to rate 
the disorder as a disfigurement of the head, face, or neck 
using Diagnostic Code 7800.  Under this code, entitlement to 
compensation is warranted when the veteran possesses at least 
one of eight disfiguring characteristics as defined in the 
Rating Schedule.  The eight characteristics of disfigurement 
are: scar five or more inches (13 or more centimeters) in 
length; scar at least one-quarter inch (0.6 centimeters) wide 
at widest part; surface contour of scar elevated or depressed 
on palpation; scar adherent to underlying tissue; skin hypo- 
or hyper-pigmented in an area exceeding six square inches (39 
square centimeters); skin texture abnormal (irregular, 
atrophic, shiny, scaly, etc.) in an area exceeding six square 
inches (39 square centimeters); underlying soft tissue 
missing in an area exceeding six square inches (39 square 
centimeters); and skin indurated and inflexible in an area 
exceeding six square inches (39 square centimeters).  See 
38 C.F.R. § 4.118, Diagnostic Code 7800, Note (1).

In March 1987, the Veteran was treated for small lesions on 
his chin and left side of his face.  The diagnosis was 
pseudofolliculitis barbae.  The remainder of the Veteran's 
service treatment records demonstrated periodic treatment for 
pseudofolliculitis barbae.  In a March 2004 treatment report, 
the Veteran's pseudofolliculitis barbae was characterized as 
chronic.

In June 2006, the Veteran underwent an examination that 
revealed no scars on his face.  The examiner noted that 
pseudofolliculitis barbae was present on the Veteran's face 
and anterior neck with no ulcerations, exfoliations, 
crusting, tissue loss, induration, inflexibility, 
hypopigmentation, hyperpigmentation, abnormal texture, or 
limitation of motion.  The examiner further found that the 
skin lesion coverage of the exposed area was 2 percent and 
that the skin lesion coverage of the exposed area relative to 
the body was 1 percent.  The Veteran reported that he had not 
received treatment for his pseudofolliculitis barbae in the 
previous 12 months.

The evidence of record demonstrates that the Veteran's 
pseudofolliculitis barbae concerns less than 5 percent of his 
entire body and less than 5 percent of the exposed areas 
affected, and no more than topical therapy has been required 
during the previous 12-month period.  The evidence of record 
does not show that at least 5 percent, but less than 20 
percent, of the Veteran's entire body; or at least 5 percent, 
but less than 20 percent, of the exposed areas affected; or 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs were required for a total 
duration of less than six weeks during the past 12-month 
period for his pseudofolliculitis barbae.  Thus, the Board 
finds that a compensable evaluation for the Veteran's 
service-connected pseudofolliculitis barbae is not warranted.

Consideration has been given to "staged ratings" since 
service connection was made effective (i.e., different 
percentage ratings for different periods of time).  
Fenderson, 12 Vet. App. at 119.  However, there are no 
identifiable periods of time since the effective date of 
service connection during which the pseudofolliculitis barbae 
warranted a different evaluation.  Therefore, staged ratings 
are inappropriate in this case.  Id.



B.  Left Distal Forearm Scar

By the July 2006 rating decision, the RO granted service 
connection for the Veteran's left distal forearm scar and 
assigned a noncompensable rating thereto, effective from 
February 1, 2006.  The Veteran's left distal forearm scar was 
evaluated pursuant to 38 C.F.R. § 4.118, Diagnostic Code 
7802.  Herein, the Veteran is seeking a compensable 
evaluation.

Under Diagnostic Code 7802, if a scar on other than the head, 
face or neck is superficial and does not cause limited 
motion, a maximum 10 percent rating is assigned if affecting 
an area or areas of 144 square inches (929 sq. cm.) or 
greater.  38 C.F.R. § 4.118, Diagnostic Code 7802.  A 
superficial scar is one not associated with underlying tissue 
damage.  38 C.F.R. § 4.118, Diagnostic Code 7802, Note (2).  
Diagnostic Code 7802 does not provide the criteria for a 
noncompensable rating.  As such, a noncompensable rating 
shall be assigned when the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31 (2009).

The Veteran's November 1983 enlistment examination did not 
note a scar on the Veteran's left distal forearm.  However, 
in a treatment report dated May 1993, a 4.5 centimeter semi-
circular scar was noted on the Veteran's left lateral 
forearm.

In June 2006, a medical examination revealed that a "level" 
scar was present at the Veteran's left distal forearm 
measuring approximately 3 centimeters by .5 centimeters.  
There was no tenderness, disfigurement, ulceration, 
adherence, instability, tissue loss, inflammation, edema, 
Keloid formation, hypopigmentation, hyperpigmentation, or 
abnormal texture.  The diagnosis was status post laceration 
of the left distal forearm with residual scar.

At the February 2009 Board hearing, the Veteran testified 
that the scar was not painful or tender, and did not cause 
any functional impairment.  He also testified that there was 
no associated edema or swelling.  The Veteran claimed that 
the scar interfered with his ability to work as a model.

The medical evidence of record demonstrates that the 
Veteran's left distal forearm scar is superficial, stable, 
and does not involve an area that meets or exceeds 929 square 
centimeters.  38 C.F.R. § 4.118, Diagnostic Code 7802; see 
also Note (2).  As such, the Board finds that a compensable 
evaluation for the Veteran left distal forearm scar is not 
warranted.

In making this determination, the Board considered 38 C.F.R. 
§ 4.118, Diagnostic Codes 7801, 7803, 7804, and 7805, 
however, the medical evidence of record demonstrated that the 
Veteran's left distal forearm scar was superficial, stable, 
not painful, and did not caused any functional impairment.  
As such, these diagnostic codes are inapplicable.  
Consideration has also been given to "staged ratings" since 
service connection was made effective (i.e., different 
percentage ratings for different periods of time).  
Fenderson, 12 Vet. App. at 119.  However, there are no 
identifiable periods of time since the effective date of 
service connection during which the Veteran's left distal 
forearm scar warranted a different evaluation.  Therefore, 
staged ratings are inappropriate in this case.  Id.

C.  Right Ear Hearing Loss

By the July 2006 rating decision, the RO granted service 
connection for right ear hearing loss and assigned a 
noncompensable rating thereto, effective from February 1, 
2006.  Herein, the Veteran is seeking a compensable 
evaluation.

The severity of a hearing loss disability is determined by 
comparisons of audiometric test results with specific 
criteria set forth at 38 C.F.R. § 4.85.  Evaluations of 
unilateral defective hearing range from noncompensable to 100 
percent based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests together with the average hearing threshold level as 
measured by puretone audiometry tests in the frequencies of 
1,000, 2,000, 3,000, and 4,000 Hertz (cycles per second).  
The Rating Schedule allows for such audiometric test results 
to be translated into a numeric designation ranging from 
Level I to Level XI in order to evaluate the degree of 
disability from bilateral service-connected defective 
hearing.  An examination for hearing impairment must be 
conducted by a state-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
puretone audiometry test.  Examinations are to be conducted 
without the use of hearing aids.  38 C.F.R. § 4.85.

In certain situations, the rating criteria provide for rating 
exceptional patterns of hearing impairment under the 
provisions of 38 C.F.R. § 4.86 (2009).  If the puretone 
threshold is greater than 55 decibels at each of four 
specified frequencies (1000 Hertz, 2000 Hertz, 3000 Hertz and 
4000 Hertz), or if the puretone threshold is 30 decibels or 
less at 1000 Hertz and simultaneously 70 decibels or more at 
2000 Hertz, VA must determine the Roman numeral designation 
for hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next highest numeral for 
consideration.  Each ear is evaluated separately.  38 C.F.R. 
§ 4.86.  In the instant case, the evidence of record does not 
show an exceptional pattern of hearing impairment of the 
Veteran's service-connected right ear hearing loss 
disability. 

In June 1987, the Veteran's condition was diagnosed as right 
ear high frequency sensorineural hearing loss.  The many 
inservice audiograms before and after June 1987 were 
unremarkable for a right ear hearing loss disability.  See 
38 C.F.R. § 3.385.

The last inservice audiogram, dated in October 2005, 
demonstrated puretone thresholds as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
30
20
25

No contemporaneous speech recognition testing was 
administered.

In December 2005, the Veteran filed this claim as part of the 
Benefits Delivery at Discharge Program.  The Veteran 
subsequently retired from the military in January 2006.  In 
June 2006, the Veteran underwent an examination to determine 
the presence of right ear hearing loss and, if present, to 
ascertain the severity thereof.  After taking a brief medical 
history from the Veteran, the examiner administered 
audiological testing that revealed puretone thresholds as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
35
25
20

Based on these findings, the average puretone threshold for 
the Veteran's right ear was 28.  Speech recognition, 
performed using the Maryland CNC word list, produced a score 
of 96 percent for the Veteran's right ear.  The diagnosis was 
right ear sensorineural hearing loss.

After this issue was certified to the Board for appellate 
review, the Veteran submitted employment-related audiological 
testing results, dated from October 2006 to October 2008.  
This evidence did not include speech recognition testing, nor 
was it indicated that testing was conducted by a state-
licensed audiologist.  As such, these audiograms do not 
conform to the requirements of 38 C.F.R. § 4.85 and cannot be 
considered herein.  Accordingly, the Board finds that the 
evidence submitted after certification without a waiver is 
not pertinent and, thus, the relevant claims not need be 
remanded for RO review.  38 C.F.R. § 20.1304 (b).

Based on the evidence of record, the Board finds that an 
initial compensable evaluation for the Veteran's service-
connected right ear hearing loss is not warranted.

The June 2006 audiological examination included speech 
recognition testing on which the Veteran scored 96 percent.  
Application of Table VI to the results of the June 2006 
examination demonstrated right ear hearing impairment 
manifested by Level I hearing acuity.  See 38 C.F.R. § 4.85, 
Table VI.  Because the Veteran's left ear hearing loss is not 
service-connected, a Level I rating is assigned.  38 C.F.R. 
§ 4.85(f).  Using Table VII, the result is a noncompensable 
evaluation for right ear hearing impairment.  See 38 C.F.R. 
§ 4.85, Table VII, Diagnostic Code 6100.

The Board considered the Veteran's claim herein under 
38 C.F.R. § 3.383(a)(3); however, the evidence of record did 
not demonstrate that the Veteran's nonservice-connected left 
ear meets the disability provisions under 38 C.F.R. § 3.385.  
Thus, special consideration for paired organs is 
inapplicable.

The assignment of disability evaluations for hearing 
impairment is a purely mechanical application of the rating 
criteria from which the Board cannot deviate.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992); see also Massey v. 
Brown, 7 Vet. App. 204, 208 (1994) (finding the Board may 
only consider the specific factors as are enumerated in the 
applicable rating criteria).  The presently assigned 
noncompensable disability evaluation is warranted by the 
Rating Schedule for the entirety of the rating period on 
appeal.  Fenderson, 12 Vet. App. at 126.

The Board also considered the holding in Martinak v. 
Nicholson, 21 Vet. App. 447, 455-56 (2007), which requires VA 
audiologist to describe the functional effects of a hearing 
loss disability in the examination report.  Though the June 
2006 examination report did not include such discussion, the 
Veteran must demonstrate prejudice due to any examination 
deficiency.  Id.  To date, the Veteran has neither advanced 
an argument that the June 2006 audiological examination was 
deficient in any respect, nor that he was prejudiced thereby.

D.  Extraschedular Evaluation for Initial Compensable 
Evaluation Claims

Generally, evaluating a disability using either the 
corresponding or analogous diagnostic codes contained in the 
Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 
(2009).  However, because the ratings are averages, it 
follows that an assigned rating may not completely account 
for each individual veteran's circumstance, but nevertheless 
would still be adequate to address the average impairment in 
earning capacity caused by disability.  However, in 
exceptional cases where the rating is inadequate, it may be 
appropriate to assign an extraschedular rating.  38 C.F.R. 
§ 3.321(b) (2009).

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate, a task performed either by the RO or the Board.  
Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 
572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless 
there are 'exceptional or unusual' factors which render 
application of the schedule impractical.").  Therefore, 
initially, there must be a comparison between the level of 
severity and symptomatology of the veteran's service-
connected disability with the established criteria found in 
the Rating Schedule for that disability.  Thun, 22 Vet. App. 
at 115.  If the criteria reasonably describe the veteran's 
disability level and symptomatology, then the veteran's 
disability picture is contemplated by the Rating Schedule, 
the assigned schedular evaluation is, therefore, adequate, 
and no referral is required.  See VAOPGCPREC 6-96; 61 Fed. 
Reg. 66749 (1996) (when service-connected disability affects 
employment "in ways not contemplated by the rating 
schedule[,]" § 3.321(b)(1) is applicable).  

The Board finds that the Veteran's disability pictures are 
not so unusual or exceptional in nature as to render the 
ratings for his service-connected disabilities inadequate.  
The Board finds that the criteria by which each of the 
Veteran's service-connected disabilities was respectively 
evaluated, specifically contemplates the level of 
occupational and social impairment caused by that disability.  
Id. 

As demonstrated by the evidence of record, the Veteran's 
pseudofolliculitis barbae is marked by no ulcerations, 
exfoliations, crusting, tissue loss, induration, 
inflexibility, hypopigmentation, hyperpigmentation, abnormal 
texture, or limitation of motion.  Moreover, skin lesion 
coverage of the exposed area was 2 percent and skin lesion 
coverage of the exposed area relative to the body was 1 
percent.  The Veteran reported that he had not received 
treatment for his pseudofolliculitis barbae in the previous 
12 months.  When comparing this disability picture with the 
symptoms contemplated by the Rating Schedule, the Board finds 
that the Veteran's experiences are congruent with the 
disability picture represented by a noncompensable disability 
rating for pseudofolliculitis barbae.  The criteria for a 
noncompensable rating reasonably describe the Veteran's 
disability level and symptomatology and, therefore, a 
schedular evaluation is adequate and no referral is required.  
See 38 C.F.R. 4.118, Diagnostic Code 7806 and 38 C.F.R. 
§ 4.118, Diagnostic Code 7813, hyphenated as 7813-7806; see 
also VAOPGCPREC 6-96; 61 Fed. Reg. 66749 (1996).  

As demonstrated by the evidence of record, the Veteran's left 
distal forearm scar is marked by a level scar measuring 
approximately 3 centimeters by .5 centimeters with no 
tenderness, disfigurement, ulceration, adherence, 
instability, tissue loss, inflammation, edema, Keloid 
formation, hypopigmentation, hyperpigmentation, or abnormal 
texture.  When comparing this disability picture with the 
symptoms contemplated by the Rating Schedule, the Board finds 
that the Veteran's experiences are congruent with the 
disability picture represented by a noncompensable disability 
rating for left distal forearm scar.  In this regard, the 
schedular evaluations regarding this disorder are not 
inadequate.  A compensable rating is provided for certain 
manifestations of the service-connected scar but the medical 
evidence reflects that those manifestations are not present 
in this case.  Though the Rating Schedule does not provide 
criteria for a noncompensable rating, the Veteran's left 
distal forearm scar does not meet the criteria for the 
maximum 10 percent rating.  See 38 C.F.R. § 4.31.  As such, a 
schedular evaluation is adequate and no referral is required.  
See 38 C.F.R. § 4.118, Diagnostic Code 7802; see also 
VAOPGCPREC 6-96; 61 Fed. Reg. 66749 (1996).  

As demonstrated by the evidence of record, the Veteran's 
right ear hearing loss disability is manifested by Level I 
hearing acuity.  See 38 C.F.R. § 4.85, Table VI.  When 
comparing this disability picture with the hearing acuity 
contemplated by the Rating Schedule, the Board finds that the 
schedular evaluations regarding the Veteran's right ear 
hearing loss disability are not inadequate.  A compensable 
rating is provided for certain audiological findings but the 
medical evidence reflects that those findings are not present 
in this case.  Therefore, the schedular evaluation is 
adequate and no referral is required.  See 38 C.F.R. § 4.85; 
see also VAOPGCPREC 6-96; 61 Fed. Reg. 66749 (1996).  

Thus, based on the evidence of record, the Board finds that 
the Veteran's disability pictures cannot be characterized as 
exceptional cases, so as to render the schedular evaluations 
inadequate.  For each of the Veteran's service-connection 
disabilities, the threshold determination for a referral for 
extraschedular consideration was not met and, consequently, 
the Board finds that the Veteran is not entitled to referral 
for extraschedular ratings.  Thun, 22 Vet. App. at 115.

E.  Reasonable Doubt Doctrine for Initial Compensable 
Evaluation Claims 

Finally, in reaching these decisions, the Board considered 
the doctrine of reasonable doubt, however, as the 
preponderance of the evidence is against the assigning of 
compensable evaluations for each of the Veteran's service-
connected disabilities, the doctrine is not for application.  
Gilbert, 1 Vet. App. at 56.


ORDER

Service connection for left ear hearing loss, a cervical 
spine disorder, a left shoulder disorder, bilateral carpal 
tunnel syndrome, and a low back disorder is denied.

Entitlement to a compensable initial evaluation for 
pseudofolliculitis barbae, left distal forearm scar, and 
right ear hearing loss is denied.



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


